Case 3:20-cv-00704-S Document18 Filed 05/29/20 Pagelof4 PagelD 91

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SHARON WAHLENMAIER
CIVIL ACTION NO, 3:20-CV-0704-8

Vv.

ALLSTATE INDEMNITY COMPANY

060A 6Gn 0On FOP Gon CoD

MEMORANDUM OPINION AND ORDER
This Order addresses Plaintiff Sharon Wahlenmaier’s (“Plaintiff”) Motion to Remand
[ECF No 6]. For the following reasons, the Court GRANTS the Motion to Remand, but DENIES
Plaintiff's request for attorney’s fees, expenses, and costs,

1. BACKGROUND

On February 19, 2020, Plaintiff filed her Original Petition in the 18th District Court,
Johnson County, Texas, alleging that Allstate Indemnity Company (“Defendant”) improperly
denied her uninsured/underinsured motorist benefits (“UIM Benefits”) arising out of a motor
vehicle accident that occurred on February 24, 2016. Def.’s Notice of Removal 4 1.1; Original
Pet. “Orig. Pet.”) 7. Although the Original Petition states that “[Plaintiff] seeks monetary relief
over $200,000.00 but not more than $1,600,000.00,” Orig. Pet. 5, Defendant’s Policy limits UIM
Benefits to $30,000. Pl.’s App. 0001-14. After Defendant removed this action to this Court on
March 23, 2020, Plaintiff filed the present Motion to Remand, which is now ripe and before this
Court.

Il. LEGAL STANDARD

A defendant may generally remove a civil action filed in state court to federal court if the
district court has original jurisdiction. See 28 U.S.C. § 1441(a). A district court has original

jurisdiction over civil actions where there is diversity of citizenship between the parties and the

 

 
Case 3:20-cv-00704-S Document18 Filed 05/29/20 Page 2of4 PagelD 92

sum or value of the case is above $75,000 exclusive of interest or costs. 28 U.S.C. § 1332(a).
“The district court must first examine the complaint to determine whether it is ‘facially apparent’
that the claims exceed the jurisdictional amount [and] [i}f it is not thus apparent, the court may
rely on summary judgment-type' evidence to ascertain the amount in controversy.” Sf. Paul
Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (Sth Cir. 1998) (citation omitted). The court's
analysis must be based on jurisdictional facts as of the time the complaint is filed. St. Paul Mercury
Indem. Co. v. Red Cab Co., 303 U.S. 283, 292 (1938), “Because removal raises significant
federalism concerns, the removal statute is strictly construed ‘and any doubt as to the propriety of
removal should be resolved in favor of remand,’” Gufierrez v. Flores, 543 F.3d 248, 251 (Sth Cir.
2008) (quoting /n re Hot-Hed, Inc., 477 F.3d 320, 323 (Sth Cir, 2007)).

Ik ANALYSIS
A. Motion to Remand

“If there is one situation where the amount of a claim can be determined with legal
certainty, if is in a case when a claim is asserted on an insurance policy limiting liability.” Payne
v. State Farm Mut. Auto. Ins., 266 F.2d 63, 64 (Sth Cir, 1959), In cases to recover payments under
an insurance policy, the amount in controversy “is governed by the lesser of the value of the claim
under the policy or the value of policy limit.” Henderson v. Allstate Fire & Cas. Ins., 154 F. Supp.
3d 428, 431 (E.D. La. 2015); see also Hartford Ins. Grp. v. Lou-Con Inc., 293 F.3d 908, 914 (Sth
Cir. 2002) (“| W |hen a claim exceeds the policy limits, the policy limits, rather than the larger value
of the claim, determine the amount in controversy.”).

Here, although Plaintiff pleaded “that she seeks monetary relief over $200,000.00 but no
more than $1,000,000.00,” Orig. Pet. (5, Plaintiff explains that this is a suit to recover UIM
Benefits only under Defendant’s Policy, which are limited to $30,000. See Mot. § 8; Pl.’s App.

0001-14; see also TEX. INS. CODE § 1952.106 (““UIM coverage provides payment to the insured. .
2

 
Case 3:20-cv-00704-S Document18 Filed 05/29/20 Page 3of4 PagelD 93

. hot to exceed the limit specified in the insurance policy.”). Moreover, Plaintiff has brought only
one claim against Defendant—for breach of contract—-and is not seeking any statutory fees or
exemplary damages that would suggest that the amount-in-controversy exceeds $75,000.' See
Orig. Pet. J 10-12; i¢. at 5. Accordingly, the fact that Plaintiff sought ‘over $200,000.00 but not
more than $1,000,060.00” in her Original Petition, see Orig. Pet. € 5, “does nothing to establish
the amount in controversy,” Lopez v. Allstate Tex. Lloyd’s, Civ. A. No. 3:16-cv-2294-L, 2017 WL
1550520, at *3 (N.D. Tex. Apr. 28, 2017), and Plaintiff “ha[s] now shown to a legal certainty that
the amount [she] can recover is below the jurisdictional amount” because she cannot “recover
more than the insurance policy limits.” Clayton y. Gov't Enrployees Ins., No. 3:13-CV-3937-P,
2014 WL 12585656, at #2 (N.D. Tex. Mar. 13, 2014) (citing Allen v. R&R Oil & Gas Co., 63 F.3d
1326, 1335 n.14 (Sth Cir. 1995)). Consequently, the Court finds that it does not have jurisdiction
over the above-captioned action and grants Plaintiff's Motion to Remand.

B. Motion for Attorneys’ Fees

in addition to moving to remand the case, Plaintiff requested an award of attorneys’ fees,
expenses, and costs incurred in preparing the Motion. See Mot. 15. The Court retains discretion
to award to a party “payment of just costs and any actual expenses, including attorney fees,
incurred as a result of the removal.” 28 U.S.C. § 1447(c). There is no “automatic entitlement to
an award of attorney’s fees” or costs. Valdes v. Wal-Mart Stores, Inc., 199 F.3d 290, 292 (Sth Cir,
2002}. To award attorneys’ fees, expenses, and costs, the Court must find that Defendant “lacked

an objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S.

 

' Although Plaintiff seeks pre-judgment interest, post-judgment interest, and costs of suit, these items are not included
in calculating the amount in controversy. See, e.g.,28 U.S.C. § 1332 (requiring that the amount in controversy exceed
“$75,000, exclusive of interest and costs” (emphasis added)); Lopez, 2017 WL 1550520, at *3 n.1 (“Of course, as a
matter of law, the amount in controversy cannot include interests and costs.”); /asper v. JPMorgan Chase Bank, N.A,,
Civ. A. No. 3:16-CV-210-L, 2016 WL 7207996, at *5 (N.D. Tex. Aug. 10, 2016) (same). Additionally, Plaintiff does
not bring a claim under any statute that entitles her to attorneys’ fees. See Orig. Pet.; H&D Tire & Auto.-Hardware,
Ine. v. Pitney Bowes Inc., 227 F.3d 326, 330 (Sth Cir. 2000).

3

 
Case 3:20-cv-00704-S Document18 Filed 05/29/20 Page4of4 PagelD 94

132, 141 (2005). In the present case, Defendant removed the action based upon the Original
Petition that purported to seek over $200,000. See Notice of Removal § 2.7. Defendant’s reliance

+

on “the face of the [Original Petition]” is supported by case law, see, e.g., Ervin v. Spring
Comme’ns Co., 364 F. App’x 114, 117 (Sth Cir. 2010), such that Defendant “could
conclude ... that its position was not an unreasonable one,” Valdes, 199 F.3d at 293. Accordingly,
the Court finds that Defendant had objectively reasonable basis for seeking removal, and,

therefore, denies the request for attorneys’ fees, expenses, and costs. See id.

IV. CONCLUSION

For the reasons discussed above, the Court GRANTS Plaintiff's Motion to Remand but
DENIES her request for attorneys’ fees, expenses, and costs. The case is remanded to the 18th

District Court, Johnson County, for further proceedings.

SO ORDERED.
SIGNED May 29, 2020. Vasu

AKAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
